COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                  ORDER ON MOTIONS

Appellate case name:        John Henry Skillern v. The State of Texas

Appellate case number:      01-15-00517-CR & 01-15-0000518-CR

Trial court case number:    1436278 & 1436279

Trial court:                182nd District Court of Harris County

       On December 29, 2015, this Court granted the form motion by the appellant, John
Henry Skillern, for access to the appellate records and sua sponte granted a 45-day
extension of time to file a pro se response to the Anders brief filed by his appellate
counsel in the above appeals. See Anders v. California, 386 U.S. 738, 744, 87 S. Ct.
1396, 1400 (1967). In that Order, the Court also ordered the trial clerk to mail a copy of
the records to the pro se appellant and certify the date of delivery within 15 days of that
Order. See Kelly v. State, 436 S.W.3d 313, 315, 318–20 (Tex. Crim. App. 2014).
       On February 10, 2016, appellant filed this “First Motion for Extension of Time to
File Appellant’s Pro Se Brief or Response to Anders Brief” seeking 30 days to file his
response to the Anders brief because, among other reasons, he has yet to receive the
appellate records as of February 7, 2016. To date, no certification of delivery of the
records has been filed by the trial clerk with the Clerk of this Court.
       Accordingly, the Court grants the motion and again orders the trial court clerk,
no later than 10 days from the date of this order, to provide a copy of the records,
including the clerk’s record, the reporter’s record, and any supplemental records, to the
appellant. The trial court clerk shall further certify to this Court, within 15 days of the
date of this order, the date upon which delivery of the records to the appellant is made.
Finally, appellant’s pro se response to his appointed counsel’s Anders brief shall be filed
within 30 days of the date of this order.

       It is so ORDERED.

Judge’s signature: /s/ Evelyn V. Keyes
                        Acting individually
Date: February 18, 2016